—Judgment, Supreme Court, New York County (Harold Baer, Jr., J.), rendered September 21, 1989, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a predicate violent felon, to an indeterminate term of imprisonment of 8 to 16 years, unanimously affirmed.
Defendant robbed a subway token clerk at gunpoint. Three months later, the clerk identified defendant at a line-up. At trial, the clerk testified that he identified defendant as the person in position number 4 at the line-up. The detective who conducted the line-up testified that defendant was seated in position number 4.
Defendant’s claim that the detective’s testimony inferentially bolstered the clerk’s identification is unpreserved and we decline to reach it. Were we to consider it in the interest of justice, we would find that it has no merit. (People v Tunstall, 63 NY2d 1.)
Defendant was properly sentenced as a predicate violent felon. (People v Moore, 71 NY2d 1002.) Considering all of the circumstances surrounding the plea, it is clear that defendant understood the nature of the charges against him when he pleaded guilty in 1982 to attempted robbery in the second degree.
We have also considered the arguments raised in defendant’s pro se brief, and find them either lacking in merit or unpreserved for our review. Concur — Sullivan, J. P., Milonas, Wallach and Kassal, JJ.